Citation Nr: 1535821	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-20 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.  

2. Entitlement to service connection for a low back disability. 

3. Entitlement to service connection for a right eye disability.

4. Entitlement to an initial disability rating in excess of 10 percent for a scar due to a left inguinal hernia repair.  

5. Entitlement to a compensable disability rating for postoperative residuals of a left inguinal hernia repair.

6. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before a Decision Review Officer (DRO) in his May 2010 VA Form 9.  However, in April 2014, he withdrew his request for a DRO hearing and instead requested a hearing before a member of the Board.  The Veteran testified at a hearing in May 2015 before the undersigned.  A copy of the transcript is of record.  

The issue of entitlement to service connection for a skin rash secondary to service-connected scar from a left inguinal hernia repair was raised at the Veteran's May 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a low back disability, for a compensable rating for postoperative residuals of a hernia, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Evidence associated with the claims file since August 1985 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 

2. The preponderance of the evidence reflects that the Veteran does not have a right eye disability that is causally or etiologically related to his active duty service. 

3. The Veteran has one painful scar as the result of his left inguinal hernia repair.  


CONCLUSIONS OF LAW

1. Evidence received since the August 1985 rating decision that denied service connection for a low back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

2. The Veteran's right eye disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

3. The criteria for an initial disability rating in excess of 10 percent for a scar due to a left inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in April 2009 satisfied the duty to notify provisions with regard to the Veteran's claims.  With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, and indicated private medical records have been obtained.  

The Veteran was not provided with a VA examination for his right eye disability.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be discussed below, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related.  His STRs are negative for any complaints, treatment, or diagnosis of a right eye disability other than a prescription of glasses and the record contains no competent, credible evidence that demonstrates otherwise.  Because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159I(4)(i) (2015); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  The Board, as finder of fact, also finds in the decision below that the Veteran's lay statements regarding the etiology of his right eye disability are not competent.  Further, because the Veteran's lay etiology opinion is not competent, it does not meet the low threshold established in McLendon for what "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease.  Id., at 83.  

A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his increased rating claim in May 2009.  The examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because it described his scar in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

The Veteran testified at a hearing before the undersigned in May 2015.  The hearing focused on the elements necessary to substantiate his claims and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

II. Petition to Reopen a Previously Denied Claim

In August 1985, the RO denied the Veteran's claim for service connection for a low back disability on the basis that he did not have a low back disability.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the August 1985 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

In this case, the Veteran testified that he fell in service and received treatment for back pain.  This is confirmed by a service treatment record from July 1983.  Further, he asserted that he has had persistent symptoms since that time.  Presuming the credibility of his statements only for the purposes of reopening, the Board finds that his assertions regarding the persistence of his symptoms constitute new and material evidence.   

Additionally, private and VA treatment records beginning in approximately 2000 note diagnoses of a back disability.  For example, a December 2003 private medical record notes a diagnosis of lumbar strain.  A March 2009 private medical record notes a diagnosis of an L5-S1 disc herniation.  A February 2013 VA treatment record notes intervertebral disc disorder with myelopathy.  

Reopening of the Veteran's claim for service connection for a low back disability based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

III. Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's March 1979 entrance examination noted that he had refractive error; his vision was 20/40 in each eye.  In May 1979, he was prescribed glasses.  Refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303(c), 4.9 (2015).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation relating to service connection.  In this case, the Veteran's STRs do not show any injury or disease involving his right eye.  Service connection for his refractive error is not warranted.  

The Veteran had a cataract removed from his right eye in 2008.  Subsequent VA and private treatment records note a diagnosis of primary open angle glaucoma (POAG) in both eyes, but worse on the right.  He had been treated with eye drops.  POAG and cataracts are disabilities for VA purposes, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  

At his May 2015 hearing, the Veteran testified that he received glasses in service, this is confirmed by the STRs.  He also testified that he received eye drops for "pressure," which is not confirmed by the contemporaneous STRs.  In July 1984, an STR noted that the Veteran had "good" ocular health and no problems related to intraocular pressure (IOP) were noted.  The Veteran's VA and private treatment records note prescriptions for drops for IOP starting years after service in approximately 2008.  The Board finds that the Veteran's testimony that he received eye drops for "pressure" in service to be not credible because the contemporaneous STRs are of record and this treatment was not noted.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  

The second element of a service connection claim is not satisfied because the record does not show that the Veteran had a disease or sustained an injury to the eyes.  Shedden, 381 F.3d at 1166-67.  Even if the second element of a service connection claim were satisfied, the nexus element is not.  

The Veteran provided a lay etiology opinion at his hearing.  He stated that serving in Panama damaged his eyes because it was hot and bright every day.  The Veteran's STRs establish that he served in Panama.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether exposure to sunlight caused his cataract or POAG, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  

Determining the etiology of the Veteran's cataracts and POAG requires medical inquiry into biological processes, anatomical relationships, and the use of specialized equipment to examine the interior of his eye.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay assertions is low.  In this case, his lay opinion is not competent evidence and is therefore not probative.  

The medical evidence of record does not provide a link between the Veteran's right eye disability and his period of active service, including as due to exposure to sunlight while serving in Panama.  

There is no competent medical or lay evidence of record proving a link between the Veteran's period of military service and his cataract or POAG.  The nexus element of a service connection claim is not met.  Shedden, 381 F.3d at 1166-67.  For these reasons, the Board finds that the preponderance of the evidence of record weighs against the claim of service connection for a right eye disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

IV. Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In its June 2009 rating decision, the RO granted service connection for a painful scar due to a left inguinal hernia repair and assigned an initial 10 percent disability rating under Diagnostic Code 7804, painful scars.  38 C.F.R. § 4.118 (2015).  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118 (2015).  A 20 percent rating requires three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code, when applicable.  Id.  

In this case, the Veteran has one scar that is painful.  The evidence does not show, nor has the Veteran asserted, that he has more than one scar as a result of his left inguinal hernia repair.  Therefore, a 20 percent disability rating under Diagnostic Code 7804 is not warranted.  

With regard to other potentially applicable Diagnostic Codes, Diagnostic Code 7800 is not applicable because it addresses scars of the head, face, or neck.  Diagnostic Code 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, is not favorable to the Veteran.  A 10 percent rating is warranted under Diagnostic Code 7801 when the scars have area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118 (2015).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm.).  Id.  The Veteran's scar does not meet the area requirement for even a 10 percent rating. 

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  Id.  

The Veteran underwent a VA examination in May 2009.  He complained of pain in the area of his hernia repair, including one painful scar.  His scar did not cause any additional disabling effects.  His VA and private medical records are silent with regard to his hernia repair scar.  Reviewing the evidence, the Board finds that the Veteran's disability from his scar is most closely approximated by a 10 percent disability rating under Diagnostic Code 7804.  Id.; see also 38 C.F.R. § 4.7 (2015).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2015).  

The remainder of the Veteran's postoperative hernia-related symptoms that are not due to his painful scar will be discussed in the Remand section below. 

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's painful scar are specifically contemplated by the schedular criteria set forth in Diagnostic Code 7804, which addresses painful scars.  The Board notes that the Veteran has testified in May 2015 that his scar produces an itchy rash.  As noted in the Introduction section of this decision, the issue of entitlement to service connection for a skin rash as secondary to his service-connected scar has been referred to the AOJ for initial consideration.  The criteria set forth in Diagnostic Code 7804 practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected scar, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.

Service connection for a right eye disability is denied.  

An initial disability rating in excess of 10 percent for a scar due to a left inguinal hernia repair is denied. 


REMAND

Remand is warranted for the following reasons. 

With regard to the Veteran's low back disability, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  In this case, the Veteran has asserted that his back disability was caused by an in service injury, which is noted in his STRs.  Alternatively, the records from his workers compensation claim note that he attributed his low back disability solely to a post-service work-related injury in December 2008.  The record is not sufficient for the Board to make a finding regarding the nexus element of a service connection claim and therefore an examination is needed.  

With regard to the Veteran's postoperative residuals of a left inguinal hernia repair, his most recent VA examination is from May 2009.  At that time, his most significant compliant was pain.  At his May 2015 hearing, the Veteran testified that he believed his groin was misshapen in one area, but that he did not wear a support belt.  

The Veteran's postoperative residuals of a left inguinal hernia repair are assigned a noncompensable disability rating under Diagnostic Code 7338, inguinal hernia.  38 C.F.R. § 4.114 (2015).  Under Diagnostic Code 7338, a noncompensable rating is warranted when it is small, reducible, or without true hernia protrusion.  A 10 percent rating is warranted when the hernia is postoperatively recurrent, readily reducible and well-supported by a truss or belt.  Id.  Because the Veteran has recently asserted that his hernia may protrude, a contemporaneous examination is needed to assess the current severity of his postoperative residuals.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As the matter of entitlement to service connection for back disability and to a compensable disability rating for postoperative residuals of a left inguinal hernia repair may have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with them.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his low back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A July 1983 STR noting back pain for one week.  

ii. The report of the Veteran's March 1985 VA examination.  

iii. An August 2000 private medical record from Dr. K. L. noting complaints of low back pain with an assessment of a soft tissue sprain or strain.  

iv. A December 2003 private medical record from Dr. K. L. noting a diagnosis of lumbar strain. 

v. A February 2009 private medical record from Dr. M. F. noting low back pain for two months after a December 2008 work-related injury.  

vi. A March 2009 private medical record from Dr. M. F. noting an L5-S1 disc herniation.  

vii. The April 2010 Final Compensation Order discussing the Veteran's workers compensation claim. 

viii. The transcript of the Veteran's May 2015 hearing.  

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability began during active service; or, is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his postoperative residuals of a left inguinal hernia repair.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The report of the May 2009 VA hernia examination. 

ii. The transcript of the Veteran's May 2015 hearing.  

c. Taking into account the evidence in the claims file, the Veteran's lay statements, and his hearing testimony, the examiner must determine the current severity of the Veteran's postoperative residuals of a left inguinal hernia repair, and its impact on his ability to work and daily activities.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


